        Case 3:20-cv-01423-RS Document 24 Filed 10/30/20 Page 1 of 2



 1   VICTOR JIH (SBN 186515)                       STEPHEN M. DONIGER (SBN 179314)
     WILSON SONSINI GOODRICH & ROSATI              stephen@donigerlawfirm.com
 2   Professional Corporation                      SCOTT ALAN BURROUGHS (SBN
     633 West Fifth Street, Ste. 1550              235718)
 3   Los Angeles, CA 90071-2027                    scott@donigerlawfirm.com
     Telephone: (323) 210-2900                     TREVOR W. BARRETT (SBN 287174)
 4   Facsimile: (866) 974-7329                     tbarrett@donigerlawfirm.com
     Email: vjih@wsgr.com                          JUSTIN M. GOMES (SBN 301793)
 5                                                 jgomes@donigerlawfirm.com
     JAMIE Y. OTTO (SBN 295099)                    DAVID R. SHEIN (SBN 230870)
 6   WILSON SONSINI GOODRICH & ROSATI              david@donigerlawfirm.com
     Professional Corporation                      DONIGER / BURROUGHS
 7   650 Page Mill Road                            603 Rose Avenue
     Palo Alto, CA 94304-1050                      Venice, CA 90291
 8   Telephone: (650) 493-9300                     Telephone: (310) 590-1820
     Facsimile: (650) 565-5100
 9   Email: jotto@wsgr.com                         Attorneys for Plaintiff
                                                   NICKERSTICKERS, INC.
10   Attorneys for Defendant
     TEESPRING, INC.
11

12                              UNITED STATES DISTRICT COURT

13                             NORTHERN DISTRICT OF CALIFORNIA

14                                 SAN FRANCISCO DIVISION

15

16   NICKERSTICKERS, INC.,                      CASE NO.: 3:20-cv-01423-RS (SK)

17                Plaintiff,                    STIPULATION OF DISMISSAL WITH
                                                PREJUDICE AND ORDER
18         v.

19   TEESPRING, INC.,

20                Defendant.

21

22

23

24

25

26

27

28

     STIPULATION OF DISMISSAL WITH                           Case No. 3:20-cv-01423-RS
     PREJUDICE
         Case 3:20-cv-01423-RS Document 24 Filed 10/30/20 Page 2 of 2



 1          Plaintiff NickerStickers, Inc., by and through its attorneys of record, and Defendant

 2   Teespring, Inc., by and through its attorneys of record, hereby notify the Court that the parties

 3   have settled this matter. Consequently, pursuant to Rule 41 (a)(1)(A)(ii), the parties stipulate and

 4   agree that the above-entitled action be dismissed with prejudice, with each party to bear its own

 5   costs and attorney fees and that a judgment of dismissal with prejudice be entered in the above-

 6   captioned action pursuant to this stipulation of dismissal with prejudice.

 7          WHEREFORE the parties pray for an Order from the Court dismissing this action with

 8   prejudice.

 9

10   Dated: October 30, 2020                            /s/ Jamie Y. Otto
                                                        Jamie Y. Otto
11                                                      WILSON SONSINI GOODRICH & ROSATI
12                                                      Attorneys for Defendant
                                                        TEESPRING, INC.
13

14   Dated: October 30, 2020                            /s/ David R. Shein
                                                        David R. Shein
15                                                      DONIGER / BURROUGHS
16
                                                        Attorneys for Plaintiff
17                                                      NICKERSTICKERS, INC.
18

19

20   PURSUANT TO STIPULATION, IT IS SO ORDERED.
21

22   Dated: 2FWREHU
                                                        RICHARD SEEBORG
23                                                      United States District Judge
24

25

26

27

28

     STIPULATION OF DISMISSAL WITH                     -1-                 Case No. 3:19-cv-01493-RS
     PREJUDICE
